732 N.W.2d 906 (2007)
Patricia LUTES, Plaintiff-Appellant,
v.
ST. JOHN HOSPITAL AND MEDICAL CENTER, d/b/a St. John Hospital Corporation, Defendant-Appellee.
Docket No. 133356. COA No. 272414.
Supreme Court of Michigan.
June 26, 2007.
On order of the Court, the application for leave to appeal the January 26, 2007 order of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.
MICHAEL F. CAVANAGH, J., would grant leave to appeal.